Citation Nr: 1526129	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  11-29 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for degenerative arthritis of the neck, to include as secondary to service-connected bilateral knee and low back disabilities.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel



INTRODUCTION

The Veteran served on active duty from August 2002 to April 2008.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The March 2012 rating decision granted entitlement to service connection for pain disorder associated with both psychological factors and a general medical condition claimed as depression, associated with service-connected left total knee arthroplasty, and a 10 percent rating was assigned effective October 27, 2011.  An August 2013 rating decision granted a 30 percent rating for this pain disorder effective August 30, 2012.  A September 2014 rating decision granted a 100 percent rating for right total knee arthroplasty from April 1, 2014 through May 31, 2015, with a 30 percent rating effective June 1, 2015.

This case was remanded by the Board in August 2014 for a nexus opinion on whether the Veteran's neck disability is causally related to his service-connected lumbar spine and/or bilateral knee disabilities.  A VA opinion was obtained in October 2014, with an addendum submitted in December 2014.  Consequently, there has been substantial compliance with the February 2013 Board remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (Holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders).  

Although there are VA treatment reports of record dated from December 2012 through March 2013 from the St. Louis VA Medical Center that were not referred to in the September 2013 Statement of the Case and the December 2014 Supplemental Statement of the Case and that are not the subject of a waiver of RO review, these records are cumulative of medical evidence already on file and reviewed by the RO.  Consequently, a remand of this case for RO review of the new evidence is not warranted.  See 38 C.F.R. § 20.1304(c) (2014).

The issue of entitlement to a TDIU is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDING OF FACT

The Veteran does not have degenerative arthritis of the neck that is related to his military service or is caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for degenerative arthritis of the neck are not met, including on a presumptive basis.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2014).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO sent the Veteran a letter in November 2011, prior to adjudication, which informed him of the requirements needed to establish entitlement to service connection, to include on a secondary basis.  In accordance with the requirements of VCAA, this letter informed the Veteran what evidence and information he was responsible for and the evidence that was considered VA's responsibility.  The Veteran was also informed in the letter about disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional relevant private evidence was subsequently added to the case after the letter.  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  A VA evaluation, with nexus opinion, was obtained in October 2014, with an addendum obtained in December 2014.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA nexus opinion obtained in this case is adequate, as it involves review of the record, relevant examination of the Veteran, and an opinion on whether the Veteran has a neck disability due to service or to service-connected disability.  Accordingly, the Board finds that VA's duty to assist in obtaining a VA examination or opinion with respect to the service connection issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issue decided herein.  The Veteran has been given ample opportunity to present evidence and argument in support of his claim.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  

Analysis of the Claim

The Veteran seeks service connection for degenerative arthritis of the neck as a result of service or as secondary to service-connected disability.  

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  Moreover, in the case of neuropathy, service connection may be granted if the disorder is manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

In order to establish service connection for a disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999). .  

Service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. 
§ 3.310(a).  Allen v. Brown, 7 Vet. App. 439 (1995).  

In order to prevail on the issue of entitlement to secondary service connection there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The Veteran's service treatment records, including his February 1971 separation medical examination report, do not reveal any pertinent complaints or clinical findings.

The Veteran complained of neck pain in VA treatment records in September 2010 and December 2010.  A CT scan of the neck in October 2010 showed bulging discs from C2-C7, degenerative arthritis with posterior osteophytes, and stenosis of the neural foramen at C3-C4 and C6-C7 on the left and at C4-C5 on the right.

The diagnoses on VA examination of the spine in May 2011 were degenerative disc disease of C2-C7, degenerative arthritis with posterior osteophytes, and stenosis of neural foramen.  The examiner concluded that because the Veteran was able to stand erect, it was not likely that his neck condition was causally related to his service-connected leg condition.  Given the Veteran's arthritis and degenerative disc disease in numerous joints, the examiner opined that it was more likely that osteoarthritis of the cervical spine is a natural result of the aging process.

According to an October 2014 VA opinion, based on a review of the pertinent records, it was less likely than not that the Veteran's neck arthritis is proximately due to or the result of his service-connected low back disability because there was no abnormal weight-bearing associated with the lumbar spine that would place undue stress on the cervical spine.  The reviewer also opined that while an alteration in gait might hasten the deterioration of the lumbar spine, it would not affect the cervical spine because the cervical spine is not related to the lumbar spine nor to an alteration in gait caused by a knee condition.  Given that the Veteran has developed arthritis and degenerative disc disease in numerous joints, it is more likely that the osteoarthritis of the cervical spine is a result of the aging process rather than a result of an alteration in gait precipitated by a knee injury.  A December 2014 Addendum cited to Harrison's Principles of Internal Medicine to note that joint vulnerability and joint loading are the two major factors contributing to the development of osteoarthritis.  The reviewer could not establish a baseline level of severity.

The above evidence does not show any cervical disability in service or for a number of years after service discharge.  The initial medical evidence of neck disability was not until 2010, which is 39 years after service discharge.  Moreover, the May 2011 and October 2014 VA opinions on file are against the claim.  These opinions, which are based on a review of the record and include a rationale, are against the claim for service connection for degenerative arthritis of the neck on either a direct or a secondary basis.  There is no nexus opinion in favor of the claim.  Consequently, the evidence does not relate the Veteran's current degenerative arthritis to service or to service-connected disability.  

The Board acknowledges that service connection may also be established on the basis of continuity of symptomatology.  38 C.F.R. § 3.303(b).  In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a), which includes arthritis.  However, a Veteran's lay statements may be sufficient evidence in any claim for service connection.  38 C.F.R. § 3.303(a) ("Each disabling condition shown by a Veteran's service records, or for which he seeks a service connection[,] must be considered on the basis of ... all pertinent medical and lay evidence."; see38 U.S.C. § 1154(a) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").  A lay person is competent to provide evidence on the occurrence of observable symptoms during and following service.  In this case, the Veteran has not contended that he has had degenerative arthritis of the neck since service discharge and there is no medical evidence of a cervical problem since service.

Although the Veteran is competent to report his subjective symptoms, such as pain, he is not competent to report that he has degenerative arthritis of the neck due to service or to service-connected disability.  The diagnosis of degenerative arthritis of the neck and the determination of the etiology of the disability are medical questions and require medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Circ. 2007).  

Because the preponderance of the objective and probative medical evidence of record is against the Veteran's claim for service connection for degenerative arthritis of the neck, to include on a secondary basis, the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).




ORDER

Entitlement to service connection for degenerative arthritis of the neck, to include on a secondary basis, is denied.  


REMAND

The Veteran is service connected for pain disorder associated with both psychological factors and a general medical condition.

Although the Veteran was assigned a 100 percent rating for his left knee arthroplasty from August 3, 2009 through September 30, 2010 and a 100 percent rating for his right knee arthroplasty from April 1, 2014 through May 31, 2015, the United States Court of Appeals for Veterans Claims (Court) has held that the receipt of a 100 schedular percent rating for a service-connected disability does not necessarily render moot any pending claim for a TDIU.  Bradley v. Peake, 22 Vet. App. 280 (2008).  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, the Court's decision in Bradley suggests that, if a Veteran has a schedular total rating for a particular service-connected disability and subsequently claims TDIU for a separate disability or disabilities, VA must consider the TDIU claim despite the existence of the schedular total rating and award SMC  under section 1114(s) if VA finds the separate disability(ies) support a TDIU independent of the other 100 percent disability rating.

TDIU ratings may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2013).  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a) (2014).

Although there are separate evaluations of the service-connected disabilities of record, there is no opinion on whether the Veteran's service-connected disabilities as a whole prevent substantially gainful employment.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO will arrange for an examination by a vocational specialist.  The vocational specialist is asked to provide an opinion as to the function effects that the Veteran's service-connected disabilities have on the Veteran's ability to secure or follow a substantially gainful occupation consistent with his education and work history.  When offering this opinion, the examiner must not consider the effects of age or any non-service connected disabilities.

The term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of unemployability as against.  More likely and as likely support the contended unemployability; less likely weighs against the claim.

The Veteran's service connected disabilities and assigned ratings, including his combined ratings, are noted above.   He indicated in his July 2009 TDIU claim that he had completed high school and had last worked full time in November 2008 as a truck driver.

A complete rationale must be provided for any opinion offered.

2.  Thereafter, the RO will review the record and readjudicate the Veteran's TDIU claim.  If the benefit sought remains denied, the Veteran and his representative will be provided a Supplemental Statement of the Case and an opportunity to respond.  Thereafter, the case shall be returned to the Board for appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


